 In the Matter of P. R. MALLORY & Co., INC., EMPLOYER-PETITIONERandUNITED ELECTRICAL RADIO & MACHINE WORKERS OF AMERICA, LOCAL1001, UNIONandINTERNATIONAL UNION OF ELECTRICAL, RADIO ANDMACHINE WORKERS, LOCAL 1001, CIO, UNIONCase No. 35-RH 925. Decided April 19, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William A.McGowan, a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of.theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer:3.The United Electrical, Radio & Machine Workers of America,Local 1001, hereinafter called Local 1001-UE, contends that the peti-tion in this case, filed November 17, 1949, is barred by a collective bar-gaining contract between Local 1001-UE and the Employer, allegedto have been executed on or about November 1,1949, and purportingto run from September 30, 1949, to September 30, 1951.The Employer and Local 1001-UE have had contractual relationssince 1935.In 1947, a contract was executed effective from May 31,1947, to May 31, 1949, with provision for automatic renewal from yearto year thereafter, absent timely notice to amend or terminate.Suchnotice was given by Local 1001-UE in March 1949, resulting in negotia-tions for a new contract.On November 1, 1949, the parties agreed ona draft of a new contract.There is conflicting evidence whether this89 NLRB No. 78.595889227-51-vol. 89-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas merely a preliminary draft or whether the parties intended it toconstitute the final, binding agreement between the parties, and as towhether such draft was properly executed by the parties.However,it is not necessary to resolve this conflict.The draft contains union-security provisions which are invalid because Local 1001-UE has notbeen authorized by the Board pursuant to Section 9 (e) (1) of the Act,to negotiate such provisions.,,Accordingly, the 1949 contract, evenif legally consummated, cannot operate as a bar.If the 1949 contract was not legally consummated, it appears thatthe 1947 contract, referred to above, would still be in effect, by virtueof the provisions of paragraph 89 of that contract to the effect that,if timely notice of intent to amend is given by either party, andnegotiations for a new contract are commenced, the 1947 agreementis to "remain in effect until a new agreement is completed."However,the 1947 contract, if still in effect by virtue of this provision, couldnot bar this proceeding as it would now be a contract of. indefiniteduration.2The International Union of Electrical, Radio and Machine Workers,Local 1001, CIO, hereinafter called Local 1001-IUE, contends thatthe foregoing contracts should not be considered a bar, in any event,because of the alleged disaffiliation of Local 1001-UE from the UnitedElectrical, Radio & Machine Workers of America and its affiliationwith the International Union of Electrical, Radio and Machine Work-ers,CIO, at a special meeting of Local 1001-UE on November 15,1949.However, as we have found for other reasons that neither the1947 nor the 1949 contract bars this proceeding, we need not considerthe merits of this contention."There is no dispute, and we find, that both Local 1001-UE andLocal 1001-IUE have requested recognition by the Employer as therepresentative of its employees.We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.i Salant & Salant Incorporated,87 NLRB 215;Hughes Aircraft Company,81 NLRB867;C.Hager, & Sons Hinge Manufacturing Company,80 NLRB 163.The infirmity in the union-security provisions in this case is not cured by the "savingclause,"making the union-security provisions effective"to the extent that [such provi-sions]are lawful under existing conditions."Lykens Hosiery Mills, Inc.,82 NLRB 981;Unique Art ManufacturingCo., 83 NLRB 1250.,Waterfront Employers Association of the Pacific Coast, 71NLRB 80.8We do not agree with the contention of Local 1001-UE that under the decision inColgate-Palmolive-Peet Co. v. N.L.R. B.,338 U. S.355, properly construed,the Boardis precluded from directing an election in this case during the term of the alleged contractof November 1949.We do not construe that decision as foreclosing the Board from mak-ing appropriate exceptions to its contract bar doctrine. P.R.MALLORY & CO., INC.5974.The following employees of the Employer, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act:All employees of the Employer at its Indianapolis, Indiana, plantsexcluding engineering department employees, salaried employees, of-fice employees, time-study men, head timekeeper, watchmen, foremen,assistant foremen, and all other supervisors 4DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Union of Electrical, Radio and Machine Workers,Local 1001, CIO.6This unit description conforms substantially to the agreement of the parties and tothe unit for which Local 1001-UE has bargained for 14 years.5By Order dated May 9, 1950, the Board granted United Electrical,Radio and MachineWorkers of America, Local 1001, permission to withdraw its name from the ballot.